741 N.W.2d 517 (2007)
Sandra PETTINEO, Plaintiff-Appellee,
v.
SCIENTIFIC IMAGE CENTER STAFFING, INC., f/k/a Scientific Image Center Management, Inc., Lifestyle Lift Holding, Inc., and Lifestyle Lift Holding II, Inc., Defendants, and
David M. Kent, D.O., Defendant-Appellant.
Docket No. 135391. COA No. 281729.
Supreme Court of Michigan.
December 7, 2007.
On order of the Court, the motion for immediate consideration is GRANTED. *518 The application for leave to appeal the December 5, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should now be reviewed by this Court. The motion for stay is DENIED as moot.
MARKMAN, J., would stay the trial and remand this case to the Court of Appeals for consideration as on leave granted.